DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  
Response to Amendment

The Amendment filed 08/13/2020 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  No claim amendments have been submitted. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claim is are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to sending and receiving data to select and send targeted advertisements.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 1 is determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1 is the basis of the following 101 analysis.  
STEP 1: Claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1 recites, in part, 
receiving a request in association with a computing device operated by a user, the request including search information and location information that identifies a location associated with the computing device; (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
searching a network-based marketplace for purchasable items that correspond to the search information and the location information; (sending and receiving data, 
receiving results of the search, the results including the purchasable items that correspond to the search information and the location information; (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
categorizing, into a plurality of categories, the purchasable items included in the results of the search; (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
arranging the plurality of categories into a particular order, by: (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
identifying, from a search information directory, prior purchased items associated with the location and purchased by other users through the network-based marketplace; and (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
identifying, from the search information directory, a count of the prior purchased items per category of the plurality of categories; (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), 
using the count of the prior purchased items per category to order the plurality of categories from most likely to be purchased to least likely to be purchased; and (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea), and
communicating, over a network, a user interface of the network-based marketplace to the computing device, the user interface presenting the categories in accordance with the particular order, wherein the purchasable items included in the results of the search are accessible to the user operating the computing device via the categories presented in the user interface in accordance with the particular order, for enabling the user to purchase one or more of the purchasable items via the network-based marketplace. (sending and receiving data to perform the abstract idea).
 These limitations set forth a concept of sending and receiving data to select and send targeted advertisements.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 2 and 11 their related text and Paragraphs 0099-0107 of the specification (US Patent Application Publication No. 2019/0318388 A1 – hereinafter specification and/or disclosure) detail 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claim describes the additional element of at least one processor; and a memory communicatively coupled to the at least one processor and storing instructions that, when executed by the at least one processor. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claim 1 either alone and/or as an ordered combination of elements is therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Busch et al. (US Patent Application Publication No. 2008/0248815 A1 – Hereinafter Busch) and further in view of Pointer (European Patent Application No. EP 1 909 197 A1 – Hereinafter Pointer).  
Claim 1:
Busch teaches;
A system, comprising: (See at least the Abstract.)
at least one processor; and 

depicting in a user environment on the mobile device, a graphical representation which is actionable by a user of the mobile device; responsive to detection of the single action activation of the graphical representation, depicting the content linked to the graphical representation; (See at least paragraphs 0034 and 0039 where a computer is described and computers require processors.)
receiving a request in association with a computing device operated by a user, the request including search information and location information that identifies a location associated with the computing device; (See at least figures 15A and 15B and their related text and paragraphs 0365, 0366, 0378, and 0379.)
searching a network-based marketplace for purchasable items that correspond to the search information and the location information; (See at least figures 15A and 15B and their related text and paragraphs 0365, 0366, 0378, and 0379.)
receiving results of the search, the results including the purchasable items that correspond to the search information and the location information; (See at least figures 15A and 15B and their related text and paragraphs 0365, 0366, 0378, and 0379.)

arranging the plurality of categories into a particular order, by: (See at least figures 15A and 15B and their related text and paragraphs 0365, 0366, 0378, and 0379.  And see at least figures 4 and 6 and their related text and paragraphs 0337, 0351, and 0352.  The items are categorized by the location of the business and how they relate to current location and previous travel patterns.)
identifying, from a search information directory, prior purchased items associated with the location and purchased by other users through the network-based marketplace; and (See at least figures 15A and 15B and their related text and paragraphs 0365, 0366, 0378, and 0379.  Further see at least paragraph 0384 where the search results are based upon the user’s purchase history.)
communicating, over a network, a user interface of the network-based marketplace to the computing device, the user interface presenting the categories in accordance with the particular order, wherein the purchasable items included in the results of the search are accessible to the user operating the computing device via the categories presented in 
Busch teaches ordering based upon location and previous purchases but does not appear to specify ordering based upon count of particular items.  
Pointer teaches ordering based upon count of particular items in at least the abstract.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the ordering methodology taught by Busch by the ordering methodology as taught by Pointer as they are just different was of ordering search results.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Response to Arguments
Applicant argues the claimed invention is not an abstract idea because it does not fit into one of the enumerated categories.  


Applicant argues the cited prior art does not teach “communicating, over a network, a user interface of the network-based marketplace to the computing device, the user interface presenting the categories in accordance with the particular order, wherein the purchasable items included in the results of the search are accessible to the user operating the computing device via the categories presented in the user interface in accordance with the particular order, for enabling the user to purchase one or more of the purchasable items via the network-based marketplace.”  
The examiner respectfully disagrees and believes the cited paragraphs teach the concept, but this is further bolster by (see paragraph 0130 of Busch) the incorporated reference Van Luchene (US Patent Application Publication No. 2007/0192168 A1) entitled "Map and Inventory-Based On-Line Purchases.”  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681